DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.

Allowable Subject Matter

Claims 13-19 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 13, the prior art fails to anticipate or render obvious the claimed invention including “…forming a conductive layer on each of the region units to produce a first temporary carrier; cutting and dividing the first temporary carrier to a plurality of second temporary carriers, each of the second temporary carriers comprising a plurality of the region units formed with the conductive layer; wrapping a metal frame on the periphery of the substrate of the second temporary carrier, fixing the metal frame to the staging, soldering a chip on the conductive layer of at least one of the second temporary carriers, the soldering forming at least one electrical conductor between the chip and the conductive layer, the electrical conductor spacing the chip from the conductive layer thereby forming gaps between the chip and the conductive layer; injecting glue to cover the chip and fill the gaps between the conductive layer and the chip to package the chip to form a colloid covering the chip, the colloid covering all outer surfaces of the chip to produce an intermediate product comprising the colloid, the chip, the conductive layer and the electrical conductor, wherein the colloid covers the chip and fills gaps between the conductive layer and the chip; and separating the intermediate product from the substrate of the second temporary carrier and the metal frame to obtain the semiconductor packaging structure. .…” in combination with the remaining limitations. Claims 14-19 are dependent upon claim 13 and are therefore allowable.

With regards to claim 13, the closest prior art that teaches these limitations is Shen et al, US Patent Application Publication 2018/00161811. Shen teaches forming a conductive layer on each of the region units of a carrier, soldering a chip on the conductive layer of at least one of the carrier, and  injecting glue to cover the chip and fill the gaps between the conductive layer and the chip to package the chip to form a colloid covering the chip, in which the colloid covering all outer surfaces of the chip to produce an intermediate product comprising the colloid, the chip, the conductive layer and the electrical conductor, wherein the colloid covers the chip and fills gaps between the conductive layer and the chip. However, Shen doesn’t teach the carrier as a temporary carrier. While the use of temporary carriers are generally known in the art, as taught by the cited prior art reference of Gottswald (US Patent 9,456,500), there is teaching, suggestion, or motivation in which to combine these references to arrive at the limitations claimed. Further, there are no other prior art that meet these claimed limitations. Therefore, the application is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899